

116 HR 7706 IH: National Emergency Student Vote Act
U.S. House of Representatives
2020-07-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7706IN THE HOUSE OF REPRESENTATIVESJuly 21, 2020Mr. Krishnamoorthi introduced the following bill; which was referred to the Committee on Education and Labor, and in addition to the Committee on House Administration, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Higher Education Act of 1965 to encourage voting by students and to establish emergency procedures for institutions of higher education to assist students in exercising their right to vote.1.Short titleThis Act may be cited as the National Emergency Student Vote Act.2.Assisting postsecondary students in obtaining absentee ballots(a)Institution requirementsSection 487(a)(23) of the Higher Education Act of 1965 (20 U.S.C. 1094(a)(23)) is amended to read as follows:(23)(A)The institution will make every reasonable effort to—(i)distribute the mail voter registration application form for elections for Federal office prescribed pursuant to section 9 of the National Voter Registration Act of 1993 (52 U.S.C. 20508), which may include sharing a direct, guided link to the application form, to each student enrolled in the institution; (ii)provide clear guidance that a student should—(I)register in the State in which the student is eligible to vote in the next election described in subparagraph (F); and (II)update the student's existing voter registration if the student's address has changed; (iii)share credible, nonpartisan resources to help students determine where they are eligible to vote, which may include resources from State and local election officials; and(iv)make voter registration forms widely available, including through access to online voter registration, to students at the institution.(B)If an institution is in a State that has a deadline for absentee ballots and the institution has decided to require or encourage students of the institution to remain off-campus due to a national, State, or local public health or other emergency as of the date that is 90 days prior to such State's deadline, the following requirements take effect: (i)By the date that is not less than 75 days prior to such deadline, the institution will request that the State provide the institution with printed absentee ballot application forms, as applicable, or for the State to share the official State website or online portal through which eligible voters can directly request an absentee ballot.(ii)By the date that is not less than 60 days before the absentee ballot deadline for the State, the institution will make every reasonable effort to—(I)distribute to each student enrolled in the institution an absentee ballot application form, requested from the State under clause (i) and received in accordance with section 303(d) of the Help America Vote Act of 2002 (52 U.S.C. 21083(d)) or the official State website or online portal through which eligible voters can directly request an absentee ballot, with clear instructions that the form, website, or online portal should be used only by students eligible to vote in the State; (II)share, with all students enrolled in the institution, credible, nonpartisan resources to help students who are registered in another State to apply for absentee ballots in such State, which may include resources from State and local election officials; and(III)make such absentee ballot application forms, in printed or electronic format, widely available to students enrolled in the institution. (iii)In any case where an institution has not received from the State the official website or online portal through which eligible voters can request an absentee ballot application, or a sufficient quantity of printed absentee ballot application forms, as needed to fulfill this section by the date described in clause (ii), the institution shall not be held liable for not meeting the requirements of this section during that election year.(C)Not later than 30 days prior to the State's deadline to submit an absentee ballot or, in a State that mails ballots to all voters without requiring an application, submit the mailed ballot, the institution shall make every reasonable effort to communicate with each student enrolled in the institution regarding—(i)information about the applicable absentee ballot or mailed ballot deadline of the State; (ii)information about any requirements in the State to cast a valid absentee ballot or mailed ballot, including requirements for a witness signature or a copy of valid identification; and(iii)current (as of the date of the communication), credible information from appropriate State and local election officials about all other voting options, such as early and in-person voting and voting on Election Day. (D)An institution of higher education that only provides distance education shall, in lieu of the requirements of subparagraphs (B) and (C)—(i)60 days before the date of a general election for Federal office, share credible, nonpartisan resources, which may include resources from State and local officials, to help students apply for absentee ballots and learn about requirements for different options to vote, such as absentee voting, voting by mail, early and in-person voting, and voting on Election Day; and(ii)30 days before the date of a general election for Federal office, remind students about the date of the general election for Federal office and provide credible, nonpartisan resources, which may include resources from State and local officials, for different options to vote, such as absentee voting, voting by mail, early and in-person voting, and voting on Election Day.(E)An institution subject to the requirements of this paragraph shall ensure that—(i)in distributing voting materials (as defined in section 203(b)(3) of the Voting Rights Act of 1965 (52 U.S.C. 10503(b)(3))) that are produced by a covered State or political subdivision (as defined in such section), such voting materials are provided in accordance with section 203 of that Act (52 U.S.C. 10503); and(ii)all materials and information made available electronically under this paragraph—(I)are accessible to individuals with disabilities; and (II)conform to the accessibility standards under section 508 of the Rehabilitation Act of 1973 (29 U.S.C. 794d).(F)This paragraph shall apply to general and special elections for Federal office and to the elections for Governor or other chief executive within such State, unless otherwise provided. (G)(i)An institution may satisfy the requirements of subparagraphs (A) through (D), and shall be considered in compliance with such subparagraphs, with respect to each student to whom the institution electronically transmits a message containing the information required under such subparagraphs, if such information is in an electronic message devoted exclusively to that information. (ii)Nothing in this subparagraph shall be construed to prevent an institution from including information described in clause (i) through routine, widely disseminated communications with students enrolled in the institution, in addition to the electronic message devoted exclusively to that information as described in clause (i).(H)In this paragraph—(i)the term absentee ballot means any ballot cast by any means other than in person and for which the State requires an application; (ii)the term distance education has the meaning given the term in section 103, except such term shall not include distance education that is provided due to a decision of an institution to require or encourage students of the institution to remain off-campus due to a national, State, or local public health or other emergency; and(iii)the term Federal office has the meaning given in section 301(3) of the Federal Election Campaign Act of 1971 (52 U.S.C. 30101(3)). .(b)State requirementSection 303 of the Help America Vote Act of 2002 (52 U.S.C. 21083) is amended—(1)in the section heading, by inserting ; provision of forms to institutions of higher education after by mail;(2)by redesignating subsection (d) as subsection (e);(3)by inserting after subsection (c) the following new subsection:(d)Provision of absentee ballot application forms to institutions of higher educationEach State shall provide the voter registration and absentee ballot application forms or access to electronic versions of such forms to each institution of higher education for the purposes described in section 487(a)(23) of the Higher Education Act of 1965 (20 U.S.C. 1094(a)(23)).; and(4)in subsection (e), as redesignated by paragraph (2), by adding at the end the following new paragraph:(3)Requirement to provide voter registration and absentee ballot application forms to institutions of higher educationEach State and jurisdiction shall be required to comply with the requirements of subsection (d) on and after the earlier of—(A)the date that is 30 days after the date of enactment of the National Emergency Student Vote Act; or(B)August 1, 2020..